DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. Claims 1-20 are pending with claims 16-20 previously withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 12, lines 2-3: “a first mode and a second mode.” has been changed to -- the first mode and the second mode. –
Claims 16-20 are cancelled.

Drawings
The drawings were received on 12/13/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 12/13/2021, with respect to claims 1-15 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments, see Remarks pages 6-8, with respect to claims 1-15 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-15 have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An environmental control system of an aircraft comprising: a compressing device including: a compressor and a turbine configured to receive a flow of first medium sequentially; and a power turbine arranged in fluid communication with an outlet of the compressor, the power turbine being configured to receive a flow of second medium distinct from the first medium… a second bypass valve configured to divert at least a portion of the flow of first medium output from the compressor to the power turbine wherein in a first mode of operation, the power turbine receive the flow of the first medium and the flow of the second medium and in a second mode of operation, the power turbine receives only the flow of the second medium.”
The closest prior art of record (McAuliffe et al.; US 2015/0314877) discloses an environmental control system with many of the limitations claimed, but not including the combination of the compression device and power turbine in the arrangement as claimed. Although it is well known to provide first and second flows of medium to drive a turbine (Bruno et al.; US 2018/0237144), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the combination of technical features as claimed above. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763